Citation Nr: 1115692	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  10-44 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a back disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from February 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 1947 rating decision, the RO denied service connection for a low back disability; the Veteran did not perfect an appeal of this determination.  

2.  Evidence received since the RO's April 1947 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and therefore raises a reasonable possibility of substantiating the issue on appeal.  


CONCLUSIONS OF LAW

1.  The April 1947 rating decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the April 1947 rating decision is new and material, and the claim of service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks to reopen a claim of service connection for a back disability.  In an April 1947 rating decision, the RO denied service connection for a back disability.  The Veteran was so informed within a letter sent the same month.  Thereafter, the Veteran did not file a timely notice of disagreement, and the April 1947 rating decision subsequently became final.  38 U.S.C.A. § 7105.  

During the course of this appeal, it appears the agency of original jurisdiction reopened the Veteran's service connection claim and considered it on the merits.  Nevertheless, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional evidence in support of his application to reopen his claim of service connection for a back disability.  For the reasons to be discussed below, at least some of this evidence is new and material, and his claim may be reopened for consideration on the merits.  

In support of his claim, the Veteran has submitted additional evidence, including current private and VA medical treatment records indicating severe osteoarthritis and disc space narrowing of the lumbosacral spine.  He has also submitted copies of a personal journal authored by him between 1944 and 1947.  His journal entries reflect his original May 1945 in-service low back injury, as well as ongoing back pain in the years thereafter.  

This evidence is new, in that it was not previously submitted at the time of the April 1947 denial.  Additionally, the newly submitted evidence is not cumulative and redundant of evidence already of record, as it suggests both that the Veteran has a current low back disability, and that this disability has been chronic since military service.  No such evidence was of record at the time of the prior denial, when the RO found no competent evidence of a current low back disability following the Veteran's military service.  This evidence is therefore new.  

Next, because this evidence suggests both the presence of a current low back disorder, and that this disorder was possibly incurred during military service, it is material, as it bears directly and substantially upon the specific matters under consideration.  The Board notes that, for the purposes of reopening, the Veteran's journal entries in this matter are considered to be credible.  Id.  This evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  The Veteran having submitted new and material evidence, his claim of service connection for a low back disability must be reopened and considered on the merits.  




ORDER

New and material evidence having been received, the claim of service connection claim a low back disability is reopened.  



REMAND

The Veteran's service connection claim having been reopened, it may now be considered on the merits.  The Board finds, however, that further development is required prior to any final adjudication by the Board.  Review of the record indicates that while the Veteran was afforded a VA medical examination in August 2010, the examiner found it was unlikely the Veteran's degenerative disc disease and/or chronic lumbosacral strain were related to service, as the Veteran did not seek treatment for these disabilities for many years following service.  The Board notes, however, that the Veteran is competent to testify regarding observable symptomatology such as low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although it is true the Veteran did not seek treatment for his back for many years following service, he has nevertheless asserted that he continued to experience chronic low back pain in the years thereafter, and this lay evidence is found by the Board to be both competent and credible.  Thus, the examiner should be asked to reconsider his opinion in light of the Veteran's testimony regarding the chronicity of his low back pain.  Although this evidence may not be medical, it is nevertheless competent, and must be considered as such.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Return the claims file to the examiner who examined the Veteran in August 2010.  The Veteran need not be re-examined unless such examination is found by the examiner to be necessary to address the questions posed by this remand.  The examiner should be asked to state whether it is at least as likely as not that the Veteran's degenerative disc disease and/or chronic lumbosacral strain were incurred during active military service.  In so stating, the examiner should presume the credibility of the Veteran's reports of chronic low back pain since military service.  The complete medical rationale for any opinion expressed should be provided.  

2.  If and only if the August 2010 examiner is not available, schedule the Veteran for a VA orthopedic examination to determine the etiology of any current back disorder.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After fully examining the Veteran and reviewing his claims file, the examiner should state whether it is as likely as not that any current back disorder was incurred during military service, to include as a result of an in-service back injury.  In so stating, the examiner should presume the credibility of the Veteran's reports of chronic low back pain since military service.  The complete medical rationale for any opinion expressed should be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


